Citation Nr: 1045615	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the feet and, if so, whether service connection is 
warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from September 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Although the Veteran requested to be afforded a videoconference 
hearing before the Board in his March 2009 VA Form 9, his hearing 
request is considered withdrawn because he failed to report for 
the hearing and did not request rescheduling.  38 C.F.R. § 20.704 
(2010).  This appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2010).

This case was remanded by the Board in November 2009 for further 
notice, and is now ready for disposition.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied the 
Veteran's claim of service connection for peripheral neuropathy 
of the bilateral feet as secondary to his reported history of 
frozen feet residuals, on the bases that the evidence did not 
show that his claimed residuals of frozen feet were related to 
service and, consequently, service-connection for peripheral 
neuropathy of the feet as secondary to such residuals could not 
be established.  The RO further indicated there was no evidence 
showing that peripheral neuropathy of the feet was incurred in or 
aggravated by military service.  

2.  Because the Veteran did not appeal the January 2005 RO rating 
decision, that decision is final.

3.  Evidence received subsequent to the January 2005 rating 
decision is either duplicative of evidence previously of record 
or does not relate to an unestablished fact necessary to 
substantiate the claim.

CONCLUSIONS OF LAW

1.  The January 2005 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2. New and material evidence has not been presented, and the 
claim of entitlement to service connection for peripheral 
neuropathy of the bilateral feet is not reopened. 38 U.S.C.A. §§ 
5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the decision of the U.S. 
Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
VA must notify a claimant of the evidence and information that is 
necessary to reopen the claim and to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
claimant must also be notified of what constitutes both "new" 
and "material" evidence to reopen the previously denied claim.  
The Court further held that, in the context of a claim to reopen, 
VA look at the bases for the denial in the prior decision and 
describe what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and the Board finds, based upon the factors 
discussed herein, that no prejudicial or harmful error has been 
demonstrated in this case.

The Board remanded this case in November 2009 because the Veteran 
had not been provided with adequate VCAA notice with respect to 
his claim.  

In December 2009 and January 2010 VCAA notice letters, the 
Veteran was informed of the evidence needed to establish 
entitlement to service connection for his claimed peripheral 
neuropathy of the feet on a direct basis.  He was also advised 
regarding what evidence VA would obtain and make reasonable 
efforts to obtain on his behalf in support of his claim.  
Notably, the Veteran had previously been informed of the evidence 
needed to establish entitlement to service connection for 
peripheral neuropathy of the feet on a secondary basis in the 
July 2006 VCAA notice letter.    

In particular regard to Dingess requirements, the Veteran was 
informed, in the December 2009 and January 2010 notice letters, 
as to how VA determines the disability rating and effective date 
once service connection is established.

In regard to additional Kent notice requirements relevant to the 
Veteran's request to reopen, the Board notes that the Veteran was 
provided with the definition of new and material evidence 
applicable to the current claim in the January 2010 VCAA notice 
letter.  Specifically, the Veteran was advised that new and 
material evidence was evidence submitted to VA for the first time 
that pertains to the reason why the claim was previously denied 
and raises a reasonable possibility of substantiating the claim.  

While the Veteran was not adequately provided with the bases for 
the prior denial or a description of the evidence necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the prior denial in 
any notice letter, the failure to do so is harmless error.  The 
Board explained the reason for the prior denial of the claim in 
the November 2009 Remand and, as stated above, the Veteran was 
advised regarding the evidence needed to establish service 
connection on a secondary basis in the July 2006 notice letter.  
Neither the Veteran nor his representative has argued that he 
does not know the reason for his prior denial or what evidence is 
needed to reopen his claim.  Thus, it is reasonable to expect 
that the Veteran understood the bases of the prior denial and the 
evidence needed to reopen his claim.  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 21 
Vet. App. 334, 339 (2007).

Moreover, the record reflects that the Veteran has been provided 
with a copy of the above rating decision as well as the May 2007 
rating decision, the March 2007 SOC, and the September 2010 SSOC, 
which included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the bases of the decision, 
and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

In regard to VA's statutory duty to assist, the Board notes that 
the Veteran's service treatment records (STRs) are included in 
the claims folder.  In addition, post-service VA and private 
treatment records adequately identified as relevant to the claim 
have been submitted or otherwise obtained, to the extent 
possible, and are associated with the claims folder.  

Further, although not required under 38 C.F.R. § 3.156 
(c)(4)(iii), the Veteran was provided with a medical examination 
and medical nexus opinion based on review of the claims folder 
with respect to the claim in August 2006 and a supplemental 
medical opinion was obtained in February 2007.  While the 
examiner only provided an opinion regarding the relative 
probability of whether the Veteran's claimed peripheral 
neuropathy of the feet was secondary to his bilateral ankle 
disability and did not provide an opinion regarding whether the 
disorder was at least as likely as not directly related to active 
service, no such opinion is needed.  Neither the Veteran nor the 
record raises the question of whether the claimed disorder (i.e., 
peripheral neuropathy of the feet) is directly related to 
service.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).      

Neither the Veteran nor his representative has made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is required 
to comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  In view of the foregoing, the 
Board will proceed with appellate review.  

II.  New and Material Evidence

The Veteran requests to reopen his claim of entitlement to 
service connection for peripheral neuropathy of the feet.  He now 
asserts that the claimed disorder is secondary to his service-
connected bilateral ankle disability.  See April 2006 VA Form 21-
4138.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involving peripheral neuropathy of the feet is 
grounded upon the same factual basis as his previous claim, which 
was denied in the January 2005 and is final.  As a result, it is 
appropriate for the Board to consider this claim as a request to 
reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 
1330 (Fed. Cir. 2008); see also Ashford v. Brown, 10 Vet. App. 
120, 123 (1997) (a new etiological theory does not constitute a 
new claim).

It appears that the RO may have found new and material evidence 
sufficient to reopen the Veteran's claim.  However, in Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996), it was determined that the statutory scheme in 38 U.S.C.A. 
§§ 5108, 7104 establishes a legal duty for the Board to consider 
the issue of new and material evidence regardless of the RO's 
determination as to that issue.  The Board may not consider a 
previously and finally disallowed claim unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find. 

In the present case, the Veteran's request to reopen his 
previously disallowed claim was filed in April 2006.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010). 

If the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening a claim, unless 
it is inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the present case, the record shows that the Veteran's claim of 
service connection for peripheral neuropathy was previously 
denied by the RO in its January 2005 rating decision.  The RO 
denied the Veteran's claim on the basis that the evidence did not 
show that his claimed residuals of frozen feet were related to 
service and, consequently, service connection for peripheral 
neuropathy of the feet as secondary to such residuals could not 
be established.  The RO further indicated there was no evidence 
showing that peripheral neuropathy of the feet was incurred in or 
aggravated by military service.  

The Veteran was notified of the denial of his claim and his 
appellate rights in January 2005, and he did not appeal the 
decision.  Thus, the January 2005 rating decision is final.  38 
C.F.R. §§ 3.104, 20.302, 20.1103. 

The pertinent evidence of record at the time of the January 2005 
rating decision included post-service treatment records and 
related correspondence, both VA and private; the August 2004 VA 
examination reports; the Veteran's STRs; his DD Form 214; and 
written statements from the Veteran and/or his representative.  

The pertinent evidence associated with the claims folder since 
the January 2005 rating decision consists of additional post-
service treatment records, both VA and private; the March 2005 
skin disease VA examination report; the August 2006 peripheral 
nerves examination report; the February 2007 peripheral nerves 
examination report; an April 2007 letter written by M.L.W., 
D.P.M.; and additional written statements from the Veteran and/or 
his representative.    

After careful review of the evidence received since the January 
2005 rating decision, the Board finds that it does not meet the 
requirements for new and material evidence and is, therefore, 
insufficient to reopen the claim.  None of the evidence tends to 
show that a nexus relationship between the Veteran's current 
peripheral neuropathy of the feet and a service-connected 
disability (i.e., bilateral ankle disability, to include a skin 
disease) exists.   

Indeed, the additional post-service treatment records are new but 
not material because they do not relate to a previously 
unestablished fact necessary to substantiate the claim.  In this 
regard, the Board observes that a May 2007 VA internal medicine 
note includes an assessment of "peripheral neuropathy secondary 
to frostbite."  However, the RO previously denied the claim in 
January 2005 on the basis that service connection for frostbite 
residuals had not been established and, thus, service connection 
for peripheral neuropathy as secondary to any frostbite residuals 
was not warranted.  It is noted that service connection for 
frostbite residuals remains unestablished on the evidentiary 
record.  

The March 2005 skin disease VA examination report, while new, is 
not also material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.  The 
examination report includes a negative medical nexus opinion 
regarding the relative probability that the Veteran's claimed 
peripheral neuropathy is related to his service-connected skin 
disability.  The examiner wrote that the Veteran had neuropathy, 
not related to his skin disability.  Although the examiner also 
added that, if the Veteran did have frostbite of the feet as he 
claimed, the Veteran's foot disorders could be related to that, 
the examiner noted that there was no known documentation and the 
claims folder was not available for review.  As stated above, the 
Veteran is not service-connected for frostbite residuals.  
Notably, this examination took place prior to the Veteran's claim 
was filed, and was not conducted in conjunction with the current 
claim/appeal.  

In addition, the August 2006 VA peripheral nerves examination 
report, while new, is not material because it does not relate to 
a previously unestablished fact necessary to substantiate the 
claim.  The examination report includes a negative medical nexus 
opinion regarding the relative probability that the Veteran's 
claimed peripheral neuropathy is related to his service-connected 
ankle disability and skin disability.  The examiner diagnosed 
onchymycosis with dyshidrosis or tinea of the plantar surface of 
the feet, and concluded that it was not at least as likely as not 
that the Veteran's current peripheral neuropathy of both feet was 
due to his service-connected bilateral ankle and skin disease.  
The examiner reasoned that dermatitis of the feet would not 
aggravate or cause the bilateral peripheral neuropathy, and those 
conditions are not recognized as causes of bilateral peripheral 
neuropathy.  

Further, the February 2007 peripheral nerves examination report 
similarly includes a negative medical nexus opinion.  The August 
2006 examiner included a supplemental opinion and again concluded 
that it was not at least as likely as not that the Veteran's 
peripheral neuropathy of the feet was due to his service-
connected bilateral ankle and skin disease.  The examiner again 
wrote that the Veteran's dermatitis of the feet would not 
aggravate or cause the bilateral peripheral neuropathy.  He added 
that the conditions are not recognized as causes of peripheral 
neuropathy.  

Moreover, the April 2007 letter written by M.L.W., D.P.M., is 
also new but not material because it does not relate to a 
previously unestablished fact necessary to substantiate the 
claim.  Although M.L.W. concluded that the Veteran developed 
neuropathy of his feet due to damage of the feet from frostbite 
in service, as noted above, the RO previously denied the claim on 
the basis that service connection for frostbite residuals had not 
been established and, thus, service connection for peripheral 
neuropathy as secondary to the Veteran's reported frostbite 
residuals was also not warranted.  

Finally, the Veteran and/or his representative have submitted 
several additional written statements in support of his claim, 
but they are either duplicative of statements previously 
considered or do not relate to a previously unestablished fact 
necessary to substantiate the claim.  The Veteran's statements 
relating his peripheral neuropathy of the feet to reported 
frostbite in service are essentially duplicative of statements 
previously considered by the RO when it denied the claim in 
January 2005.  With regard to the Veteran's statements relating 
his peripheral neuropathy to an ankle disability, the Board notes 
that the Veteran does not have the requisite medical training or 
expertise to render a competent medical opinion linking his 
claimed peripheral neuropathy of the feet to his service-
connected ankle disability.  In this case, the Veteran's lay 
statements are not sufficient to establish the requisite nexus 
relationship.  

Thus, in summary, much of the evidence associated with the claims 
folder since the January 2005 denial may be considered new 
because it was not before VA at the time of that decision.  
However, as discussed above, none of the evidence associated with 
the claims folder since January 2005 is material because it does 
not relate to a previously unestablished fact necessary to 
substantiate the Veteran's claim.  None of the evidence 
competently links the Veteran's peripheral neuropathy to a 
service-connected disability, as contended by the Veteran.  
Consequently, the evidence is not sufficient to reopen the 
previously disallowed claim.   

Accordingly, because the Board has determined that new and 
material evidence has not been presented, the Veteran's claim of 
entitlement to service connection for peripheral neuropathy of 
the feet may not be reopened.  


ORDER

Because new and material evidence has not been presented, the 
Veteran's claim for entitlement to service connection for 
peripheral neuropathy of the feet is not reopened and the appeal 
is denied.   



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


